EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric R. Waltmire, Registration No. 61,122 on September 29, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A computer implemented method of identifying a changed element within a target web page, comprising the step of: 
identifying within a pre-region of the target web page a pre-region longest matching segment of the pre-region that matches a pre-region segment of a pre-region of a source web page, where the target web page comprises at least one change as compared to the source web page, the pre-region of the source web page comprises an area of the source web page before an encoded position of a sought element in the source web page, the pre-region of the target web page comprises an area of the target web page before the encoded position in the target web page; 
identifying within a post-region of the target web page a post-region longest matching segment of the post-region that matches a post-region segment of [[the]]a post-region of the source web page, where the post-region of the source web page comprises an area of the source web page after the encoded position, the post-region of the target web page comprises an area of the target web page after the encoded position in the target web page;
determining the pre-region longest matching segment is within a pre-defined distance of the post-region longest matching segment; 
identifying [[a]]the changed element in the target web page that is between the pre-region longest matching segment and the post-region longest matching segment in response to the pre-region longest matching segment being determined to be within [[a]]the pre-defined distance of the post-region longest matching segment.

2.	(Currently Amended) The method of claim 1, comprising the steps of:
before the step of determining, determining the pre-region longest matching segment is not within [[a]]the pre-defined distance of the post-region longest matching segment;
in response to determining the pre-region longest matching segment is not within [[a]]the pre-defined distance of the post-region longest matching segment, 
reducing a size of the pre-region of the source web page by excluding the pre-region longest matching segment from the pre-region of the source web page;
reducing a size of the pre-region of the target web page by excluding the pre-region longest matching segment from the pre-region of the target web page;
reducing the size of the post-region of the source web page by excluding the post-region longest matching segment from the post-region of the source web page; 
reducing the size of the post-region of the target web page by excluding the post-region longest matching segment from the post-region of the target web page;
repeating at least the steps of:
identifying within the pre-region of the target web page the pre-region longest matching segment; and, 
identifying within [[a]]the post-region of the target web page the post-region longest matching segment.

3.	(Currently Amended) The method of claim 1, wherein the step of determining comprises the step of proceeding, starting with the pre-region longest matching segment not within [[a]]the pre-defined distance of the post-region longest matching segment, to reduce a size of the pre-region of the source web page and of the pre-region of the target web page by excluding the pre-region longest matching segment from the pre-region of the source web page and the pre-region of the target web page and to reduce a size of the post-region of the source web page and a size of the post-region of the target web page by excluding the post-region longest matching segment from the post-region of the source web page and the post-region of the target web page, with the reduced pre-regions and the reduced post-regions acting as an initial value for a next iteration, until the pre-region longest matching segment is within the pre-defined distance of the post-region longest matching segment.

4.	(Canceled)

5.	(Currently Amended) The method of claim 1, comprising the step of position encoding the source web page and position encoding the target web page, wherein the encoded position of the sought element in the source web page is [[the]]an encoded position index of the sought element, the pre-region of the source web page is an area of the source web page before the encoded position index of the sought element in the source web page, the post-region of the source web page is an area of the source web page after the encoded position index, the pre-region of the target web page is an area of the target web page before the encoded position index, and the post-region of the target web page is an area of the target web page after the encoded position index.
6.	(Previously Presented) The method  of claim 1, comprising the step of type encoding the source web page and the target web page, and wherein  
the pre-region longest matching segment is a pre-region longest matching segment of encoded values, and
the post-region longest matching segment is a longest matching segment of encoded values, and 
the step of identifying within a pre-region of the target web page a pre-region longest matching segment is further defined in that the encoded values of the pre-region of the target web page are compared to the encoded values of the pre-region of the source web page to identify the pre-region longest matching segment of encoded values of the pre-region that matches a pre-region segment of encoded values of the pre-region of the source web page; and, 
the step of identifying within a post-region of the target web page a post-region longest matching segment is further defined in that the encoded values of the post-region of the target web page are compared to the encoded values of the post-region of the source web page to identify a post-region longest matching segment of encoded values of the post-region of the target web page that matches a post-region segment of encoded values of the post-region of the source web page.

7.	(Original) The method of claim 6, wherein the step of type encoding is further defined in that opening tags are assigned a first encoding value, closing tags are assigned a second encoded value, and tags which do not have a closing tag by default are assigned a third encoded value, and wherein the step of type encoding results in a sequence of encoded values for the source web page corresponding to a sequence of tags within the source web page, and a sequence of encoded values for the target web page corresponding to a sequence of tags within the target web page.

8.	(Original) The method of claim 7, wherein the step of type encoding is further defined in that the target web page comprises HTML code and the source web page comprises HTML code.

9.	(Original) The method of claim 6, comprising the steps of tokenizing the source web page by creating an ordered list of tags of the source web page, and tokenizing the target web page by creating an ordered list of tags of the target web page. 

10.	(Original) The method of claim 1, comprising the steps of, at least before the step of determining:
identifying a repeated sequence range within the source web page containing repeated sequences of tags, 
reducing a size of the pre-region or a size of the post-region to within the repeated sequence range. 
11.	(Original) The method of claim 10, comprising the steps of:
identifying an instance range of an instance of a repeated sequence within the repeated sequence range;
reducing a size of the pre-region or a size of the post-region within the instance range. 

12.	(Original) The method of claim 1, comprising a step of parsing the source web page and the target web page to pair unpaired tags in each of the source web page and the target web page.

13.	(Currently Amended) The method of claim 1, wherein the step of identifying the changed element in the target web page changed element of the target web page within the target web page. 

14.	(Canceled)

15.	(Canceled)

16. (Canceled)

17. (Canceled)

18.	(Canceled)

19.	(Canceled)

20.	(Currently Amended) A computer implemented method of identifying a sought element within a target web page as a changed web element, comprising the step of:
comparing a one or more locators known to be associated with the sought element to a one or more locators of a one or more elements of the target web page;
determining that the one or more elements of the target web page are not associated with a locator that uniquely identifies the sought element within the target web page and matches a locator of the one or more locators known to be associated with the sought element; and,
in response to said determining,  
identifying within a pre-region of the target web page a pre-region longest matching segment of the pre-region that matches a pre-region segment of a pre-region of a source web page, where the target web page comprises at least one change as compared to the source web page, the pre-region of the source web page comprises an area of the source web page before [[a]]an encoded position of the sought element in the source web page
identifying within a post-region of the target web page a post-region longest matching segment of the post-region that matches a post-region segment of [[the]]a post-region of the source web page, where the post-region of the source web page comprises an area of the source web page after the encoded position, the post-region of the target web page comprises an area of the target web page after the encoded position in the target web page;
determining the pre-region longest matching segment is within a pre-defined distance of the post-region longest matching segment; and,
identifying [[a]]the changed web element in the target web page that is between the pre-region longest matching segment and the post-region longest matching segment in response to the pre-region longest matching segment being determined to be within [[a]]the pre-defined distance of the post-region longest matching segment.

21.	(Currently Amended) The method of claim 20, wherein the step of determining the pre-region longest matching segment is within [[a]]the pre-defined distance of the post-region longest matching segment, comprises the step of proceeding, starting with the pre-region longest matching segment is not within [[a]]the pre-defined distance of the post-region longest matching segment, to reduce a size of the pre-region of the source web page and of the pre-region of the target web page by excluding the pre-region longest matching segment from the pre-region of the source web page and the pre-region of the target web page and to reduce a size of the post-region of the source web page and of the post-region of the target web page by excluding the post-region longest matching segment from the post-region of the source web page and the post-region of the target web page, with the reduced pre-regions and the reduced post-regions acting as an initial value for a next iteration, until the pre-region longest matching segment is within [[a]]the pre-defined distance of the post-region longest matching segment.

22.	(Currently Amended) A web element rediscovery system, comprising:
a memory;
a processor in communication with the memory;
the memory comprising a plurality of instructions stored thereon that are executable by the processor to cause the system to: 
a sought element in the source web page

 and,
the pre-defined distance of the post-region longest matching segment.

23.	(Currently Amended) The system of claim 22, wherein the instructions executable by the processor to cause the system to determine the pre-region longest matching segment is within a pre-defined distance of the post-region longest matching segment comprise instructions executable by the processor to cause the system to  the post-region of the source web page and the post-region of the target web page, with the reduced pre-regions and the reduced post-regions acting as an initial value for a next iteration, until the pre-region longest matching segment is within [[a]]the pre-defined distance of the post-region longest matching segment.

24.	(Canceled)   

25.	(Currently Amended) The system of claim 22, wherein the instructions comprise instructions executable by the processor to cause the system to position encode the source web page and position encoding the target web page, wherein the encoded position of the sought element in the source web page is [[the]]an encoded position index of the sought element, the pre-region of the source web page is an area of the source web page before the encoded position index of the sought element in the source web page, the post-region of the source web page is an area of the source web page after the encoded position index, the pre-region of the target web page is an area of the target web page before the encoded position index, the post-region of the target web page is an area of the target web page after the  encoded position index.

26.	(Currently Amended) The system of claim 22, wherein the instructions comprise instructions executable by the processor to cause the system to type encode the source web page and type encode the target web page, and wherein 
the pre-region longest matching segment is a pre-region longest matching segment of encoded values and
the post-region longest matching segment is a longest matching segment of encoded values, and 
the instructions executable by the processor to cause the system to identify within a pre-region of a target web page a pre-region longest matching segment of the pre-region that matches a pre-region segment of a pre-region of a source web page comprise instructions executable by the processor to cause the system to 
the instructions executable by the processor to cause the system to identify within a post-region of the target web page a post-region longest matching segment of the post-region that matches a post-region segment of the post-region of the source web page comprise instructions executable by the processor to cause the system to 

27.	(Currently Amended) The system of claim 26, wherein the instructions executable by the processor to cause the system to type encode the source web page and type encode the target web page comprise instructions executable by the processor to cause the system to: 
assign opening tags a first encoding value, closing tags a second encoded value, and tags which do not have a closing tag by default a third encoded value; 
produce a sequence of encoded values for the source web page corresponding to a sequence of tags within the source web page; and, 
produce a sequence of encoded values for the target web page corresponding to a sequence of tags within the target web page.

28.	(Currently Amended) The system of claim 27, wherein the instructions executable by the processor to cause the system to type encode the source web page and type encode the target web page comprise instructions executable by the processor to cause the system to 

29.	(Currently Amended) The system of claim 26, wherein the instructions comprise instructions executable by the processor to cause the system to 

30.	(Currently Amended) The system of claim 22, wherein the instructions comprise instructions executable by the processor to cause the system to 
		


31.	(Currently Amended) The system of claim 30, wherein the instructions comprise instructions executable by the processor to cause the system to 



32.	(Currently Amended) The system of claim 22, wherein the instructions comprise instructions executable by the processor to cause the system to 

33.	(Currently Amended) The system of claim 22, wherein the instructions comprise instructions executable by the processor to cause the system to changed web element of the target web page within the target web page. 

34.	(Canceled)

35.	(Canceled)

36.	(Canceled)

37.	(Canceled)

38.	(Canceled) 

39.	(Canceled)

40.	(Canceled)

41.	(Currently Amended) A web element rediscovery computer system, comprising:
a memory;
a processor in communication with the memory;
the memory comprising a plurality of instructions stored thereon that are executable by the processor to cause the system to: 

 
 web page 

  and,
 the pre-defined distance of the post-region longest matching segment.

42.	(Currently Amended) The system of claim 41, wherein the instructions executable by the processor to cause the system to determine the pre-region longest matching segment is within a pre-defined distance of the post-region longest matching segment comprise instructions executable by the processor to cause the system to the pre-defined distance of the post-region longest matching segment, to reduce a size of the pre-region of the source web page and of the pre-region of the target web page by excluding the pre-region longest matching segment from the pre-region of the source web page and the pre-region of the target web page and to reduce a size of the post-region of the source web page and of the post-region of the target web page by excluding the post-region longest matching segment from the post-region of the source web page and the post-region of the target web page, with the reduced pre-regions and the reduced post-regions acting as an initial value for a next iteration, until the pre-region longest matching segment is within [[a]]the pre-defined distance of the post-region longest matching segment.

43.	(Canceled).   

44.	(Currently Amended) The system of claim 41, wherein the instructions comprise instructions executable by the processor to cause the system to  position encode the source web page and position encoding the target web page, wherein the encoded position of the sought element in the source web page is [[the]]an encoded position index of the sought element, the pre-region of the source web page is an area of the source web page before the encoded position index of the sought element in the source web page, the post-region of the source web page is an area of the source web page after the encoded position index, the pre-region of the target web page is an area of the target web page before the encoded position index, the post-region of the target web page is an area of the target web page after the encoded position index.

45. (Currently Amended) The system of claim 41, wherein 

46.	(Currently Amended) The system of claim 41, wherein 

47.	(Currently Amended) The system of claim 41, wherein 

48.	(Currently Amended) The system of claim 41, wherein 

49.	(Currently Amended) The system of claim 48, wherein the instructions executable by the processor to cause the system to compare a one or more locators known to be associated with a sought element to a one or more locators of a one or more elements of a target web page comprise instructions executable by the processor to cause the system to compare 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177